DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15, 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,032,388 in view of Zboray US 20100062406 . 
Claim 1:  Claims 1 and 2 of the ‘388 patent provides a teaching of a welding helmet (see col. 13:6), comprising: 
a protective shell (see col. 13:7); and 
a welding display system configured to be removably coupled to the protective shell (see col. 13:7-11)
, wherein the welding display system comprises: 
a display screen configured to display a welding metric (see col. 13:7-10 welding display syste); 
a camera sensor positioned to capture image data when the first welding display system is coupled to the protective shell (see col. 13:20-25). 
Claim 2: Claim 5 of the ‘388 patent provides a teaching of wherein the welding metric is derived from the image data captured by the camera sensor.  
Claim 3:  Claim 7 of the ‘388 patent provides a teaching of wherein the welding display system further comprises a coupler configured to removably couple the welding display system to the protective shell (see col. )
Claims 4 and 14: Claim 15 of the ‘388 patent provides s teaching of a processor configured to: receive the image data from the camera sensor, derive a simulated welding environment based on the image data, and display the simulated welding environment on the display screen.  
Claims 5 and 15: Claim 15 of the ‘388 patent provides a teaching of wherein the processor is configured to: derive one or more parameters based on the image data captured by the camera sensor, and derive the simulated welding environment based on the one or more parameters.  
Claims 9 and 19:  Claim 9 of the ‘388 patent provides a teaching of a communication system configured to communicate the welding metric, or data from which the welding metric is derived, to an external system.  
Claims 10 and 20:  Claim 7 of the ‘388 patent provides a teaching of wherein the protective shell comprises a welding helmet or a protective face shield (see col. 17:55-58).  
Claim 10:  Claim 1 of the ‘388 patent provides a teaching of wherein the protective shell comprises a welding helmet or a protective face shield (see col. 13:7).  
Claims 11:  Claim 7 and 12 of the ‘388 patent provides a teaching of a welding display system, (see col. 13:54) comprising: 
a coupler configured to removably couple the welding display system to a protective shell *see col. 13:55-58);
 a display screen configured to display a welding metric (see col. 14:3-6); and 
a camera sensor positioned to capture image data when the welding display system is coupled to the protective shell (see col. 14:30-25). 
Claim 12:  Claim 14 of the ‘388 patent provides a teaching of wherein the welding metric is derived from the image data captured by the camera sensor.  
Claim 13:  Claim 7 of the ‘388 patent provides a teaching of  wherein the coupler comprises a fastener, a latch, or a clip (see claim 7:55-58 the attachment systems of claim 7 was interpreted as means for language as such encompasses the attachment method explained in col. 12:35-40). 


Claims 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15 of U.S. Patent No. 10,032,388 in view of Zboray US 20100062406 
Claims 6 and 16:  The ‘388 patent is silent on the teaching of a tracking system configured to track a movement of a head when the welding helmet is worn on the head.  

However the ‘406 patent provides a teaching of a tracking system configured to track a movement of a head when the welding helmet is worn on the head (see paragraph 42). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ‘406 patent with the feature of a tracking system configured to track a movement of a head when the welding helmet is worn on the head, in order to provide a realistic training environment.  
Claims 7 and 17:  The ‘388 patent is silent on the teaching of wherein the processor is configured to derive a viewing orientation based on the movement of the head tracked by the tracking system.  
However, the Zboray reference provides a teaching of wherein the processor is configured to adjust the display of the simulated welding environment on the display screen based on the viewing orientation (see paragraph 51). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ‘406 patent with the feature of wherein the processor is configured to adjust the display of the simulated welding environment on the display screen based on the viewing orientation, in order to provide a realistic training environment.  
Claims 8 and 18:  The ‘388 patent is silent on the teaching of wherein the processor is configured to adjust the display of the simulated welding environment on the display screen based on the viewing orientation.  However, the Zboray reference provides a teaching of wherein the processor is configured to adjust the display of the simulated welding environment on the display screen based on the viewing orientation (see paragraph 51).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘388 patent with the feature of wherein the processor is configured to adjust the display of the simulated welding environment on the display screen based on the viewing orientation, in order to provide a realistic training environment.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 requires that the protective shell comprises a welding helmet or a face protective shield.  However, claim 1 already requires that the welding helmet comprises of a protective shell and the definition is of a welding helmet -a headgear used when performing certain types of welding to protect the eyes, face and neck from flash burn, ultraviolet light, sparks and heat- already inherently cover the limitation of protective face shield.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zboray 20100062406
And Zboray WO 2011097035
Claim 1:  The Zboray ‘406 reference provides a teaching of a welding helmet (see FIG. 7c and paragraph 42 item 900 welding helmet) , comprising: a protective shell (see paragraph 42 ); and the Zboray ‘406 reference provides a teaching of a welding display system configured to be removably coupled to the protective shell (see paragraph 42) and a display screen configured to display a welding metric (see paragraph 73).  
The Zboray ‘406 reference is silent on the teaching of  a camera sensor positioned to capture image data when the first welding display system is coupled to the protective shell.  
However, the Zboray  ‘035 patent provides a teaching of a camera sensor positioned to capture image data when the first welding display system is coupled to the protective shell (see FIG 1 item 42 the camera is positioned to capture image data when the first welding display system is coupled to the protective shell see FIG 1 item 40).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Zboray ‘406 with the feature of a camera sensor positioned to capture image data when the first welding display system is coupled to the protective shell, in order to provide a realistic training scenario for the user.   

Claim 4:  The Zboray ‘406 reference is silent on the teaching of wherein the welding display system further comprises a processor configured to: receive the image data from the camera sensor, derive a simulated welding environment based on the image data, and display the simulated welding environment on the display screen 

However, the Zboray  ‘035 reference provides a teaching of wherein the welding display system further comprises a processor configured to: receive the image data from the camera sensor, derive a simulated welding environment based on the image data, and display the simulated welding environment on the display screen (see page 12 last paragraph).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Zboray ‘406 reference with the feature of  wherein the welding display system further comprises a processor configured to: receive the image data from the camera sensor, derive a simulated welding environment based on the image data, and display the simulated welding environment on the display screen, in order to provide a realistic training scenario for the user.   

Claim 5:  The Zboray ‘406 reference is silent on the teaching of  wherein the processor is configured to: derive one or more parameters based on the image data captured by the camera sensor, and derive the simulated welding environment based on the one or more parameters.  
However, the Zboray ‘305 reference provides a teaching of wherein the processor is configured to: derive one or more parameters based on the image data captured by the camera sensor, and derive the simulated welding environment based on the one or more parameters (see page 15 first paragraph). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Zboray ‘406 reference with the feature of  wherein the processor is configured to: derive one or more parameters based on the image data captured by the camera sensor, and derive the simulated welding environment based on the one or more parameters, in order to provide a realistic training scenario for the user.   

Claim 6: the Zboray ‘406  reference provides a teaching of wherein the welding display system further includes a tracking system configured to track a movement of a head when the welding helmet is worn on the head (see paragraph 42).  
Claim 7:  The Zboray ‘406 reference provides a teaching of wherein the processor is configured to derive a viewing orientation based on the movement of the head tracked by the tracking system (see paragraph 51 movement of the helmet in 3D alters the image seen by the user). 
Claim 8:  The Zboray ’406 reference provides a teaching of wherein the processor is configured to display the simulated welding environment on the display screen based on the viewing orientation (see paragraph 51).  
Claim 10:  The Hillers reference provides a teaching of wherein the protective shell comprises a welding helmet or a protective face shield (see FIG. 7c).  
 


Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zboray 20100062406, in view of Zboray WO 2011097035 and further in view of Hillers et al “Welding Helmet with AR Capabilities”.  
Claims 2:  The Zboray reference is silent on the teaching of wherein the welding metric is derived from the image data captured by the camera sensor.  However, the Hillers reference provide a teaching of wherein the welding metric is derived from the image data captured by the camera sensor (see page 7 paragraph 1-2 and FIG. 6 showing welding metrics as captured by the camera).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Zboray reference with the feature of wherein the welding metric is derived from the image data captured by the camera sensor, in order to provide the welder with relevant information during the welding process. 


Claim 9:  The Zboray reference is silent on the teaching of wherein the welding display system further comprises a communication system configured to communicate the welding metric.
The Hiller reference provides at teaching of wherein the welding display system further comprises a communication system configured to communicate the welding metric (see page 7 paragraph 1-2 and FIG. 6 showing welding metrics as captured by the camera).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Zboray reference with the feature of wherein the welding display system further comprises a communication system configured to communicate the welding metric, in order to provide the welder with relevant information during the welding process.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J UTAMA/Primary Examiner, Art Unit 3715